Citation Nr: 0502854	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  99-12 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1969 to January 1972, which included wartime duty in 
Vietnam.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1998 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a disability rating of 10 percent.  The veteran 
appealed the RO's decision to the Board.  In April 2002, the 
Board increased the initial rating to 30 percent.

Thereafter, the veteran filed a timely appeal of the Board's 
April 2002 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2002, the Secretary of 
Veterans Affairs (Secretary) filed a motion with the Court 
seeking a remand of the Board's decision for re-adjudication 
on the grounds that that decision failed to comply fully with 
the enhanced notice and duty-to-assist requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA).  In January 
2003, the Court issued an Order (1) granting the Secretary's 
motion; (2) vacating the Board's April 2002 decision with 
respect to the denial of a disability rating greater than 30 
percent for PTSD; and (3) remanding the case to the Board for 
further action.

Accordingly, in September 2003, the Board remanded the claim 
back to the RO.  The matter was then returned to the Board in 
December 2004.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal. 

2.  The evidence of record does not demonstrate that the 
veteran's PTSD causes him occupational and social impairment 
with reduced reliability and productivity, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships; nor are 
these symptoms nearly approximated. 


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

Pursuant to the Court's order of January 2003, the Board 
instructed the RO in its September 2003 remand to advise the 
veteran by letter of his and VA's obligations under the VCAA 
and to review the claim upon the receipt of additional 
evidence and/or completion of any additional development.  
The RO furnished the veteran with such a letter.  

This letter dated in March 2004, advised the veteran of the 
essential elements of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for an increased disability rating for 
PTSD, but that he must provide enough information so that VA 
could request any relevant records.  The veteran was also 
advised of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.    

The August 1998 rating decision, January 1999 statement of 
the case (SOC), May 2002 rating decision, and October 2004 
Supplemental Statement of the Case (SSOC) collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for an increased evaluation.  The 
January 1999 SOC and October 2004 SSOC specifically set forth 
the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

The veteran was provided a VA examination in June 1998 for 
the purpose of determining the nature and severity of his 
PTSD.  Medical records have been obtained from the West Palm 
Beach VA Medical Center (VAMC) dated from November 1997 to 
January 1998.  The veteran has not identified any outstanding 
medical records that would be pertinent to the claim on 
appeal.  In his June 1998 examination, it was noted that the 
veteran had discontinued treatment for his PTSD.  
Additionally, in its March 2004 VCAA letter to the veteran, 
the VA specifically inquired whether the veteran was 
currently receiving treatment.  The VCAA letter also 
requested that if the veteran had not been recently examined 
or treated by a doctor to submit his own statement as to his 
disability.  The veteran did not respond to the VCAA inquiry 
by submitting any additional documentation.  Therefore, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under these criteria, the current 30 percent disability 
rating for the veteran's PTSD contemplates:

occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine, 
behavior, self-care, and conversation 
normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events). 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

 An increased rating to 50 percent would be appropriate for 
PTSD that is manifested by:

occupational and social impairment with 
reduced reliability and productivity, due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships. 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2004).  The DSM-IV contains a Global 
Assessment Functioning (GAF) scale, with scores ranging 
between zero and a 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).


In the present case, the veteran filed a service connection 
claim for PTSD in February 1998.  In August 1998, the RO 
granted service connection and assigned a 10 percent 
disability rating.  In April 2002, upon review of the 
veteran's appeal, the Board increased the initial rating to 
30 percent.  

The medical evidence shows that in November 1997, the veteran 
sought treatment for PTSD at a VA Medical Center (VAMC), on a 
referral from a fellow veteran.  At that time, the veteran 
stated that he is very irritable, has a short fuse, and 
starts to yell when he becomes upset.  The veteran denied 
being sad, pessimistic, or having feelings of guilt.  The 
veteran also indicated that there were things in which he was 
interested.  The report further notes that though the veteran 
had problems getting and staying asleep, the veteran's energy 
level, his concentration and his appetite were all good. The 
veteran had no suicidal or homicidal ideation.  Additionally, 
it was noted that the veteran's PTSD did not interfere with 
his work performance.  The evaluation report reflects that 
the veteran was neatly dressed and groomed, his thought 
process was organized, his speech was spontaneous, his 
thought process was organized, he was goal oriented, his 
affect was constricted, his mood was mildly anxious, and he 
did not have a thought disorder.  It was also observed that 
the veteran was oriented to person, place, and time.  The 
examiner gave the veteran a PTSD diagnosis and a Global 
Assessment Functioning (GAF) score of 60.  

In a subsequent VA treatment note dated in December 1997, the 
veteran stated that he has had problems since his return from 
Vietnam.  He indicated that he has a history of disturbed 
sleep with nightmares of flying and picking up dead bodies.  
The veteran stated that he checks his house at night and owns 
a gun.  He reported that he is a loner and is very 
hypervigilant.  The veteran also indicated that he has 
problems with his temper, i.e. he yells, though he denies 
physical abuse of others.  He stated he has flash backs 
triggered by the sound of helicopters.  The examiner found 
the veteran to be neatly dressed, soft spoken, and found his 
thoughts to be logical, coherent and goal directed.  There 
were no psychotic symptoms, suicidal or homicidal ideation, 
his attention and concentration were good, as was his 
judgment and insight.  It was further noted that the veteran 
was oriented to person, place, time and object.  The 
veteran's mood was stable and his affect blunted.  The 
veteran was diagnosed with PTSD arousal symptoms.  

In another note dated in January 1998, the VA examiner made 
similar findings.  The examiner found the veteran to be 
neatly dressed with normal speech, to have thoughts that are 
logical, coherent and goal directed.  There were no psychotic 
symptoms, suicidal or homicidal ideation.  It was noted that 
the veteran was oriented to person, place, time and object.  
The veteran's attention and concentration was good, as was 
his judgment and insight.  The diagnosis was PTSD.  

The evidence also reveals letters in support of the veteran's 
claim from a co-worker, his wife, and his mother. In a letter 
dated in March 1998, a co-worker states that in his opinion, 
the veteran suffered from PTSD. Additionally, the co-worker 
states that he and the veteran talk about their Vietnam 
experiences and discuss how to cope with work and family 
situations. The veteran's wife, in a letter dated in April 
1998, states that in their eight years of marriage, the 
veteran has never been able to sleep through the night. 
Instead, "he jumps up several times a night to check the 
doors, or just sits up after awaking (sic)." His wife also 
describes the veteran's depression, or what she terms "his 
dark mood," and that he has "swift mood swings." His wife 
also states that the veteran will be "angry for several days 
at everyone in the world including his son, me, and even the 
dog." His mother, in a letter also dated in April 1998, 
states that the veteran has a "very short temper," and that 
his personality and attitude changed since he returned from 
the Vietnam War.

Also of record is a June 1998 VA PTSD examination report.  
The examination report reflects that the veteran presented 
with anxiety, hypervigilance, poor sleep, flashbacks, and 
mood swing complaints. The examination report reflects that 
the veteran indicated occasional flashbacks that are not 
particularly troublesome and that he struggles to keep in 
check feelings of anger that are always present.  The report 
also indicates that he stated that his first marriage ended 
in divorce and produced a daughter with whom he does not 
maintain contact and that his current marriage is 
"satisfactory" and produced one child, a son.  The 
examination report also indicates the following objective 
findings: mood was somewhat flat with some elements of 
depression; motor and speech activity were well within normal 
limits; thought process was logical and coherent; judgment 
and insight were good; memory was fair; and, concentration 
was good.  

The June 1998 VA report indicates a diagnosis of PTSD, mild, 
and that the examiner stated the veteran's primary symptoms 
involve recurring nightmares and difficulties in anger 
management.  The VA examiner also indicates in the 
examination report that the veteran "appears to be suffering 
from fairly minimal symptoms of PTSD at this time," and 
assigned a GAF score of 70.  

The veteran also chronicled his PTSD symptoms in his May 1999 
substantive appeal.  His appeal reflects that while he 
generally functions satisfactorily at his job and in social 
settings, he has periods of decreased work and an inability 
to perform occupational tasks.  He reiterates his chronic 
sleep problems and his checking all doors to make sure they 
are locked.  He also states that he does not remember 
childhood stories related to him by his brothers and that his 
wife complains that he forgets names and directions to places 
to which he has been recently.  He also states he has not 
been on vacation in years as he does not feel comfortable 
away from his home, and that, "socially I do not like to be 
in crowds or even with anyone besides my immediate family."

The Board finds that there is insufficient evidence of the 
symptoms required for next higher disability rating (50 
percent).  Specifically, the medical evidence does not 
indicate flattened affect, circumstantial speech, 
circumlocutory speech, stereotyped speech, more than weekly 
panic attacks, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, or difficulty in establishing and maintaining effective 
work and social relationships.  In fact, the medical evidence 
shows his thought process was organized, his affect was 
constricted, not flattened, his motor and speech activity 
were well within normal limits, his judgment and insight were 
good, memory was fair, concentration was good.  There was 
also evidence, by a letter dated in March 1998, that the 
veteran maintained a relationship with a co-worker that 
included discussing coping strategies for life and work.  
Therefore, the veteran does not meet or nearly approximate 
the criteria for a 50 percent disability rating. See 38 
C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2004).

With specific regard to the veteran's contention that he is 
entitled to a higher disability rating due to his PTSD 
symptoms, it is not shown that he is competent based on 
medical training and professional status to render a medical 
diagnosis or opinion.  His opinion alone cannot establish 
entitlement to a higher disability rating under 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004). See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). The veteran, as a 
layperson, is free to offer an account of his symptoms, but 
he is not competent to provide a medical diagnosis of his 
condition. Id.  at 494-95.  Thus, the Board finds that the 
veteran, while able to offer an account of his symptoms, is 
not competent to offer a medical diagnosis or opinion, which 
would entitle him to a higher disability rating.  

The Board has also considered the letters from the veteran's 
wife, mother, and co-worker in support of the veteran's 
claim.  But the evidence also does not show the wife, mother, 
or co-worker are competent based on medical training or 
professional status to render a medical diagnosis or opinion.  
Id.  Specifically, the veteran's co-worker cannot diagnose 
PTSD.  He may only give an account of the veteran's symptoms. 
As such, his letter and the letters from the veteran's wife 
and mother are simply evidence of the veteran's history of 
symptoms and have been used accordingly by the Board in 
evaluating the veteran's increased rating claim.

Based on the above analysis, when all reasonable doubt is 
resolved in the veteran's favor, the Board concludes that the 
preponderance of the evidence weighs against his claim for a 
disability rating in excess of 30 percent. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
1992). The Board has considered the doctrine of reasonable 
doubt in the veteran's favor in regards to an increased 
disability rating, but, as the preponderance of the evidence 
is against that rating, that doctrine is not for application. 
38 U.S.C.A. § 5107 (West 1992); 38 C.F.R. § 3.102 (2004).

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R.§ 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
PTSD.  There is no objective evidence that the disability of 
the veteran's PTSD, in and of itself, has caused marked 
interference with employment.  Indeed, the veteran 
specifically reported in his May 1999 substantive appeal that 
he functioned "satisfactorily" at his job.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  See VAOPGCPREC 6-96.  


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for PTSD is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


